DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 11, 13-17, 21, 22, 25, 27, & 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moser et al. (Pub No. US 2015/0105945 A1).  
Regarding claims 15 & 29
	Moser teaches an aircraft (See paragraphs 0035-0036 & figure 1, ref # 100) comprising a system; (See paragraphs 0038-0039 & figure 2, ref # 500) the system (See paragraphs 0038- 0039 & figure 2, ref # 500) for improving a stall margin of an aircraft (See figure 1, ref # 100) during a climb phase of fight, (See paragraph 0064) the system (See figure 2, ref # 500) 

Regarding claim 16
	Moser teaches wherein the climb phase of flight includes an initial climb phase.  (See paragraphs 0002 & 0040)  

Regarding claim 17
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to automatically command the deployment of the leading edge slats (See figure 1, ref # 202) when the following condition is also true: the aircraft (See figure 1, ref # 100) has exited an initial climb phase of flight.  (See paragraphs 0002 & 0038-0041)  


	Moser teaches wherein the controller (See paragraph 6041 & figure 2, ref # 540) is configured to automatically command the deployment of the leading edge slats (See figure 1, ref # 202) when the following condition is also true: the leading edge slats (See figure 1, ref # 202) are in a fully retracted position.  (See paragraphs 0040-0041, 0053, & 0064)  

Regarding claim 22
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to automatically command the deployment of the leading edge slats (See figure 1, ref # 202) when the following condition is also true: a slat control input device (See paragraph 0038 & figure 2, ref # 502) indicates a fully retracted position of the leading edge slats.  (See paragraphs 038-0039)  

Regarding claim 25
	Moser teaches wherein the controller (See paragraph OO41 & figure 2, ref # 540) is configured to, after the automatically commanded deployment of the leading edge slats, (See figure 1, ref # 202) automatically command a retraction of the leading edge slats (See figure 1, ref # 202) when the following condition is true: the angle-of-attack equals or is below a predefined retraction angle-of-attack threshold value.  (See paragraph 0065)  

Regarding claim 27


Regarding claims 1, 2, 3, 7, 8, 11, & 13
	The operation of the apparatus of claims 15, 16, 17, 21, 22, 25, & 27 meets the limitation of the method of claims 1, 2, 3, 7, 8, 11, & 13.   

Regarding claim 14
	Moser teaches comprising automatically commanding (See paragraph 0041 & figure 2, ref # 540) the deployment of the leading edge slats (See figure 1, ref # 202) during a degraded level of operation of an actuation system of the leading edge slats.  (See paragraphs 0041, 0064 & figure 1, ref # 202)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 9, 10, 12, 18-20, 23, 24, & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (Pub No. US 2015/0105945 A1) as applied to claims 1 & 15 above, and further in view of Moser et al. (Pub No. US 2015/0105945 A1).  
Regarding claim 18
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to automatically command the deployment of the leading edge slats (See figure 1, ref # 202) when the following condition is also true: the aircraft (See figure 1, ref # 100) is in an en route phase of flight.  (See paragraphs 0002 & 0038-0041)  
	Moser further teaches deploying and retracting leasing edge slats in different flight phases including takeoff/climb phase, landing phase, and cruise/en route phase of flight. (See paragraphs 0002 & 0039-0040) The optimal position (See paragraph 0041) of the leading edge slats are determined and set based on data that includes airspeed, altitude, and angle-of- attack.  (See paragraphs 0004, 0041, & 0064-0005)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the position of the slat (deployed, retracted, fully 

Regarding claim 19
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 546) is configured to automatically command the deployment of the leading edge slats (See figure 1, ref # 202) when the following condition is also true: an altitude of the aircraft (See figure 1, ref # 100) equals or exceeds 400 ft (122 m).  (See paragraphs 0040-0041, 0065, & 0071)  
	Moser further teaches deploying and retracting leasing edge slats in different flight chases including takeoff/climb chase, landing phase, and cruise/en route phase of flight. (See paragraphs 0002 & 0039-0043) The optimal position (See paragraph 0044) of the leading edge slats are determined and set based on data that includes airspeed, altitude, and angle-of- attack.  (See paragraphs 0004, 0041, & 0064-0065)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the position of the slat (deployed, retracted, fully retracted) to alter wing lift characteristics using the data of flight phase, airspeed, altitude, and angle-of-attack as taught by Moser, since it would have been obvious to optimize through routine experimentation without unexpected results.  (See MPEP 2144.05 II A)  

Regarding claim 20

	Moser further teaches deploying and retracting leasing edge slats in different flight phases including takeoff/climb phase, landing phase, and cruise/en route phase of flight. (See paragraphs 0002 & 0039-0040) The optimal position (See paragraph 0041) of the leading edge slats are determined and set based on data that includes airspeed, altitude, and angle-of- attack.  (See paragraphs 0004, 0041, & 0064-0005)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the position of the slat (deployed, retracted, fully retracted) to alter wing lift characteristics using the data of fight phase, airspeed, altitude, and angle-of-attack as taught by Moser, since it would have been obvious to optimize through routine experimentation without unexpected results.  (See MPEP 2144.05 II A)  

Regarding claim 23
	Moser teaches wherein the controller (See paragraph O041 & figure 2, ref # 540) is configured to automatically command the deployment of the leading edge slats (See figure 1, ref # 202) when the following condition is also true: a speed of the aircraft (See figure 1, ref # 103) equals or is below a predetermined deployment speed threshold value.  (See paragraphs 0004 & 0042)  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the position of the slat (deployed, retracted, fully retracted) to alter wing lift characteristics using the data of fight phase, airspeed, altitude, and angle-of-attack as taught by Moser, since it would have been obvious to optimize through routine experimentation without unexpected results.  (See MPEP 2144.05 II A)  

Regarding claim 24
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to, after the automatically commanded deployment of the leading edge slats, (See figure 1, ref # 202) automatically command a retraction of the leading edge slats (See figure 1, ref # 202) when the following condition is true: a speed of the aircraft (See figure 1, ref # 100) exceeds the predetermined deployment speed threshold value.  (See paragraphs 0004 & 0040- 0042)  
	Moser further teaches deploying and retracting leasing edge slats in different flight phases including takeoff/climb phase, landing phase, and cruise/en route phase of flight. (See paragraphs 0002 & 0039-0040) The optimal position (See paragraph 0041) of the leading edge 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the position of the slat (deployed, retracted, fully retracted) to alter wing lift characteristics using the data of fight phase, airspeed, altitude, and angle-of-attack as taught by Moser, since it would have been obvious to optimize through routine experimentation without unexpected results.  (See MPEP 2144.05 I A)  

Regarding claim 26
	Moser teaches wherein the automatically commanded retraction of the leading edge slats (See figure 1, ref # 202) is a full retraction of the leading edge slats.  (See paragraph 0065 & figure 1, ref # 202)  
	Moser further teaches deploying and retracting leasing edge slats in different flight phases including takeoff/climb phase, landing phase, and cruise/en route phase of flight. (See paragraphs 0002 & 0039-0040) The optimal position (See paragraph 0041) of the leading edge slats are determined and set based on data that includes airspeed, altitude, and angle-of- attack.  (See paragraphs 0004, 0041, & 0064-0065)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the position of the slat (deployed, retracted, fully retracted) to alter wing it characteristics using the data of fight phase, airspeed, altitude, and angle-of-attack as taught by Moser, since it would have been obvious to optimize through routine experimentation without unexpected results.  (See MPEP 2144.05 11 A)  

Regarding claims 4, 5, 6, 9, 10, & 12
	The operation of the apparatus of claims 18, 19, 20, 23, 24, & 26 meets the limitation of the method of claims 4, 5, 6, 9, 10, & 12.  

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.  
The Applicant argues on page 3 of the Remarks that the reference Moser et al. (Pub No. US 2015/0105945 A1) does not teach the automatic extension of the slats 202 in the climb phase of flight because paragraph 0064 of Moser teaches it is during the landing phase of flight.  
The Examiner respectfully disagrees.  In paragraph 0065, Moser also may generate a retract command to retract the leading edge slats (202) from the gapped position (224) to the sealed position (222) when the angle of attack of the wings (116) is less than the threshold angle of attack and/or the aircraft (100) ascends above the threshold radial altitude.  (See paragraph 0065)  In order to be retracted, the leading edge slats would have to be extended/deployed when the angle of attack was greater than the threshold and/or while the aircraft was ascending (climbing) to the threshold altitude.  
Regarding the 103 rejections, no further arguments were presented.  
Therefore the Examiner maintains the 102 & 103 rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647